     Case 2:20-cv-01279-GMN-DJA Document 3 Filed 07/13/20 Page 1 of 4



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JOHN DAVID NAGEL,                                    Case No. 2:20-cv-01279-GMN-DJA
4                                            Plaintiff                     ORDER
5            v.
6     CORE CIVIC, et al.,
7     CVCV
                                        Defendants
8
9    I.      DISCUSSION

10           On July 9, 2020, Plaintiff, an inmate in the custody of the Nevada Southern

11   Detention Center (“NSDC”), submitted a civil rights complaint and filed an application to

12   proceed in forma pauperis. Docket Nos. 1-1, 1. Plaintiff’s complaint and Plaintiff's

13   application to proceed in forma pauperis are both incomplete.

14           Plaintiff's Complaint

15           Upon review, the Court notes that Plaintiff did not sign the complaint. Docket No.

16   1-1 at 7. Under Rule 11 of the Federal Rules of Civil Procedure, a plaintiff who is not

17   represented by counsel is required to sign his complaint. Fed. R. Civ. P. 11(a). Because

18   Plaintiff did not sign the complaint, the Court cannot consider it.

19           As such, the Court grants Plaintiff a one-time extension to submit a signed

20   amended complaint to the Court on or before September 8, 2020. If Plaintiff chooses to

21   file an amended complaint, he is advised that an amended complaint supersedes

22   (replaces) the original complaint and, thus, the amended complaint must be complete in

23   itself. See Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546

24   (9th Cir. 1989). Therefore, a mere signature page will not be sufficient. Plaintiff should

25   file the amended complaint on this Court’s approved prisoner civil rights form, and it must

26   be entitled “First Amended Complaint.”

27           Plaintiff's Application to Proceed in Forma Pauperis

28           Plaintiff has not submitted an inmate account statement with his Application to
     Case 2:20-cv-01279-GMN-DJA Document 3 Filed 07/13/20 Page 2 of 4



1    Proceed in Forma Pauperis. Docket No. 1. If Plaintiff has not been at the NSDC facility
2    a full six-month period, Plaintiff must still submit an inmate account statement for the
3    dates he has been present at the facility.
4            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin
5    a civil action in this Court may apply to proceed in forma pauperis in order to file the civil
6    action without prepaying the full $400 filing fee.
7            To apply for in forma pauperis status, the inmate must submit all three the following
8    documents to the Court:
9            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
10           Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
11           page 3),
12           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
13           official (i.e. page 4 of this Court’s approved form), and
14           (3) a copy of the inmate’s prison or jail trust fund account statement for the
15   previous six-month period. If Plaintiff has not been at the facility a full six-month period,
16   Plaintiff must still submit an inmate account statement for the dates he has been present
17   at the facility.
18           Accordingly, the Court denies Plaintiff’s application to proceed in forma pauperis
19   (Docket No. 1) without prejudice because the application is incomplete. The Court will
20   grant Plaintiff a one-time extension to file a fully complete application to proceed in forma
21   pauperis containing all three of the required documents. Plaintiff will file a fully complete
22   application to proceed in forma pauperis on or before September 8, 2020. Absent
23   unusual circumstances, the Court will not grant any further extensions of time.
24           If Plaintiff is unable to file a signed amended complaint and a fully complete
25   application to proceed in forma pauperis, with complete financial attachments, on or
26   before September 8, 2020, the Court will dismiss this case without prejudice for Plaintiff
27   to file a new case with the Court when Plaintiff is able to file a signed amended complaint
28   and a fully complete application to proceed in forma pauperis, with complete financial



                                                  -2-
     Case 2:20-cv-01279-GMN-DJA Document 3 Filed 07/13/20 Page 3 of 4



1    attachments.
2           To clarify, a dismissal without prejudice means Plaintiff does not give up the right
3    to refile the case with the Court, under a new case number, when Plaintiff is able to file a
4    signed complaint and a fully complete application to proceed in forma pauperis, with
5    complete financial attachments. Alternatively, with respect to his application, Plaintiff may
6    choose not to file an application to proceed in forma pauperis and instead pay the full
7    filing fee of $400 on or before September 8, 2020 to proceed with this case.
8    II.    CONCLUSION
9           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court shall send
10   to Plaintiff a copy of his original complaint at Docket No. 1-1. If Plaintiff files an amended
11   complaint, he must write the words “First Amended Complaint" in the caption and include
12   his case number.
13          IT IS FURTHER ORDERD that if Plaintiff chooses to file a signed amended
14   complaint, Plaintiff will file the signed amended complaint to this Court on or before
15   September 8, 2020.
16          IT IS FURTHER ORDERED that, if Plaintiff does not file a signed amended
17   complaint on or before September 8, 2020, the Court will dismiss this action without
18   prejudice for Plaintiff to refile the case with the Court, under a new case number, when
19   Plaintiff is able to file a signed amended complaint.
20          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
21   (Docket No. 1) is denied without prejudice to file a new fully complete application to
22   proceed in forma pauperis with all three documents.
23          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the
24   approved form application to proceed in forma pauperis by an inmate, as well as the
25   document entitled information and instructions for filing an in forma pauperis application.
26          IT IS FURTHER ORDERED that on or before September 8, 2020, Plaintiff will
27   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
28   the $50 administrative fee) or file with the Court:



                                                 -3-
     Case 2:20-cv-01279-GMN-DJA Document 3 Filed 07/13/20 Page 4 of 4



1            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
2            Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
3            signatures on page 3),
4            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
5            official (i.e. page 4 of this Court’s approved form), and
6            (3) a copy of the inmate’s prison or jail trust fund account statement for the
7    previous six-month period. If Plaintiff has not been at the facility a full six-month period,
8    Plaintiff must still submit an inmate account statement for the dates he has been present
9    at the facility.
10           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
11   application to proceed in forma pauperis with all three documents or pay the full $400
12   filing fee for a civil action on or before September 8, 2020, the Court will dismiss this
13   action without prejudice for Plaintiff to refile the case with the Court, under a new case
14   number, when Plaintiff has all three documents needed to file a complete application to
15   proceed in forma pauperis.
16           DATED: July 13, 2020.
17
18                                              UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                  -4-
